Hyman Korn, J.
Motion for an order temporarily enjoining respondent landlord and its agents from leasing the subject premises pending an investigation by the City Commission on Human Rights regarding alleged discriminatory practices by respondents, is denied.
Respondent landlord contends that in order to qualify for a higher rental, it directed its agent to rent the subject apartment only for combined residential and professional purposes. Accordingly when the complainant’s wife asked to look at the apartment she was advised that a semi-professional status was a condition precedent whereupon she informed the agent that her husband was a music coach. In reply to the agent’s inquiries as to which musical instrument her husband was proficient at, she was unable to answer, nor was she able to answer the agent’s questions as to her husband’s earnings. In view of her answers, the agent refused to let her look at the apartment.
The complainant’s statement that “ my wife * * * talked to a man at the real estate office and he gave her a very difficult time as to her semi-professional status ” does not conflict with respondents ’ version of the occurrence. Furthermore, respondents’ contentions have in no manner been disputed or denied.
The complainant’s assertion that he feels that his wife has been discriminated against is completely unsupported and consequently no warrant exists for the harsh relief sought herein by petitioner. The application is accordingly denied.